Clinton, J.
The objection to the arrest has no application to the indictment. For aught that appears in the papers, that could and would have been found whether the defendant was within the jurisdiction or not. There is no reason shown for quashing the indictment.
*254As to the arrest, it was undoubtedly the fruit of an agreement for a violation of the prisoner’s right of personal liberty on Canadian soil. For that he has, we presume, a remedy in the Canadian courts, and, perhaps, in our own. Whether the dignity of Great Britain has been insulted by the act of its subject in hurrying the prisoner across the Suspension Bridge from a part of her Majesty’s dominions, we are not called upon to inquire.. The question is an international one, and cannot arise unless her Majesty’s government shall see fit to lay the matter before our government. If the Canadian law has been violated, one of the offenders, and perhaps the only offender, against that law,- is within its reach. Mo offence against the laws of this State, nor of the United States, was, so far as we can discover, perpetrated by the arrest.
We see no analogy between this case and cases of arrest in civil actions procured by the trick or fraud of the plaintiff. Where the defendant is so induced by the plaintiff to come within the jurisdiction, the court may discharge him without bail. Here is no wrong chargeable to the People. On the other hand, the indictment is, on such a motion as this, conclusive evidence of the prisoner’s guilt, and the court would be guilty of' a gross injury to the People if it should discharge him untried.
The motion is denied.